     Case 5:19-cv-00547 Document 30 Filed 10/14/20 Page 1 of 3 PageID #: 175




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                          AT BECKLEY

DEBRA MARK,

       Plaintiff,

v.                                                            Civil Action No. 5:19-cv-00547

GENTIVA CERTIFIED HEALTHCARE
CORP. d/b/a KINDRED AT HOME and
RUTH KELLEY,

       Defendants.

                          MEMORANDUM OPINION AND ORDER

               Pending is Plaintiff Debra Mark’s Motion to Continue and Vacate all Case

Deadlines and Motion to Withdraw as Counsel [Doc. 14], filed September 11, 2020.


                                                I.


               On August 29, 2019, the Court entered a Scheduling Order [Doc. 8] with a

discovery deadline of May 8, 2020, and a trial date of October 26, 2020. Counsel for the

Defendants Gentiva Certified Healthcare Corp. d/b/a Kindred at Home (“Gentiva”) and Ruth

Kelley served written discovery upon Ms. Mark on September 29, 2019 [Doc 11]. Despite her

lawyers’ efforts, when the COVID-19 Pandemic struck the United States in March 2020, Ms. Mark

became unresponsive. She has remained so to date. Ms. Mark’s lawyers informed her by email on

May 26, 2020, that her lack of cooperation would result in their moving to withdraw [Doc. 14-1].

Ms. Mark has not responded to that communication. Ms. Mark was further directed by the Court

to appear at the October 9, 2020 hearing [Doc. 21]. While the Order to that effect was sent certified

mail, return receipt requested, the communication was returned as undeliverable. Consequently,
    Case 5:19-cv-00547 Document 30 Filed 10/14/20 Page 2 of 3 PageID #: 176




Ms. Mark did not appear as directed. Had Ms. Mark kept the Clerk informed concerning her

current address, she would have seen the following admonition accompanying the setting of the

hearing:

        Plaintiff Debra Mark is directed to appear in person. Failure to appear will be
        treated as failure to prosecute and will likely lead to dismissal of the action pursuant
        to Rule 41 of the Federal Rules of Civil Procedure.

[Doc. 21 at 1].

                                                  II.

                  Federal Rule of Civil Procedure 41(b) permits the sua sponte dismissal of an action

for failure to prosecute. See Link v. Wabash R.R. Co., 370 U.S. 626, 629 (1962) (“The authority of

a federal trial court to dismiss a plaintiff's action with prejudice because of his failure to prosecute

cannot seriously be doubted.”); Attkisson v. Holder, 925 F.3d 606, 625 (4th Cir. 2019) (“[A] court

has the ‘inherent power’ to dismiss an action for want of prosecution.”). Dismissal hinges on the

particular circumstances of the case, and involves consideration of the following four,

nonexclusive factors: “(1) the plaintiff’s degree of personal responsibility; (2) the amount of

prejudice caused the defendant; (3) the presence of a drawn out history of deliberately proceeding

in a dilatory fashion; and (4) the effectiveness of sanctions less drastic than dismissal.” Id. (citing

Hillig v. C.I.R., 916 F.2d 171, 174 (4th Cir. 1990)).

                  Respecting personal responsibility, Ms. Mark alone is responsible for her failure to

participate in the case and to appear as directed. Respecting prejudice, Gentiva and Kelley have

waited months for Ms. Mark to advance this matter. As long ago as May 26, 2020, Ms. Mark’s

own lawyers counseled her that a continued lack of communication would result in their departure

from the case. Respecting dilatoriness, as noted, Ms. Mark has essentially sidelined further

development of this action. Regarding less drastic sanctions, Ms. Mark’s complete disappearance,



                                                   2
    Case 5:19-cv-00547 Document 30 Filed 10/14/20 Page 3 of 3 PageID #: 177




failure to communicate, and inability to even update the Clerk regarding a forwarding address all

dictate dismissal is the only sanction suitable under the circumstances.


                                                III.


               Based upon the foregoing discussion, and consideration of the entirety of the

record, it is hereby ORDERED as follows:

          1.     The Court GRANTS the Motion to Continue and Vacate all Case Deadlines and

                 Motion to Withdraw as Counsel [Doc. 14];

          2.     The Court DISMISSES this action without prejudice and it is stricken from the

                 docket; and

          3.     The dismissal without prejudice constitutes a non-merits adjudication under West

                 Virginia Code § 55-2-18.

               The Clerk is directed to send a copy of this written opinion and order to all counsel

of record and any unrepresented parties. The Clerk shall also send a copy, via certified mail, return

receipt requested, to Ms. Mark at her last known residence.



                                                       ENTERED:      October 14, 2020




                                                 3
